Citation Nr: 0833329	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for depression.

2.  Entitlement to an earlier effective date prior to April 
12, 2006 for service connection for depression.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to August 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of entitlement to an initial rating in excess of 30 
percent for depression is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On April 12, 2006, the RO received an original claim for 
service connection for depression.

2.  An October 2006 rating decision granted service 
connection for depression, effective April 12, 2006.

3.  Prior to April 12, 2006, there were no pending claims for 
service connection for depression pursuant to which the 
benefits awarded could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than April 12, 2006 
for the grant of service connection for depression is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April, May, and November 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain, and notice regarding the factors upon 
which effective dates are determined.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Moreover, in cases such as this claim for earlier effective 
date for service connection for depression, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 



Earlier Effective Date Analysis

The veteran contends that an effective date prior to April 
12, 2006 is warranted for service connection for depression.  

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  The 
implementing regulations provide that, if a claim for direct 
service connection is received within one year after 
separation from service, the effective date for the grant of 
service connection is the day following separation from 
service; otherwise, the effective date for the grant of 
service connection in a direct service connection claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.151(a) (2007).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly authorized 
representative, or a person acting as next friend who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2007).

In this case, the veteran seeks an award of service 
connection for depression prior to April 12, 2006, the 
effective date assigned by the RO based on the date of 
receipt of the original claim.  She contends that an implied 
claim for service connection for depression or psychiatric 
disorder should have been raised by VA at the time of her 
1999 claim for service connection for duodenal ulcer. 

After a review of the contentions and evidence in this case, 
the Board finds no legal basis for the assignment of an 
effective date for the award of service connection prior to 
April 12, 2006.  The basic facts of this case are not in 
dispute.  The veteran submitted a claim for service 
connection for duodenal ulcer in September 1999, one month 
after her discharge from service.  This service connection 
claim did not claim service connection for depression or any 
psychiatric symptoms.  No other claims than ulcer were listed 
on the application for benefits.  In March 2000, the RO 
granted service connection for the duodenal ulcer.  

The next document received from the veteran, nearly seven 
years later, was a statement requesting service connection 
for depression, received April 12, 2006.  The statement was 
accepted as a claim for service connection for depression.  
By an October 2006 rating decision, the RO granted service 
connection for depression, and assigned an effective date for 
service connection of April 12, 2006 (the date of the receipt 
of the original claim for service connection for depression). 
 
The Board finds that, prior to April 12, 2006, there was no 
pending claim for service connection for depression pursuant 
to which service connection could have been granted.  As 
such, an effective prior to the date of receipt of the 
veteran's claim for service connection for depression is 
legally precluded.  The controlling statute and regulation 
provide that the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  April 12, 2006 is the 
date of receipt of claim.  

There is no record of treatment for any depression prior to a 
March 2006 psychiatric report indicating treatment for 
depression, so even the evidence as to when entitlement arose 
is contemporaneous with the April 12, 2006 claim for service 
connection for depression and not prior.  Even if, as the 
veteran contends, she had symptoms of depression prior to the 
date of receipt of claim for service connection on April 12, 
2006, the later of the two dates is the date of receipt of 
the claim for service connection for depression, that is, 
April 12, 2006.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

There also is no document indicating intent by the veteran to 
pursue a claim for service connection for depression prior to 
the April 12, 2006 statement.  Additionally, no intent to 
pursue a claim for depression was indicated on the September 
1999 claim for service connection for a duodenal ulcer.  The 
veteran's contention that VA should have implied a claim for 
service connection for depression from her 1999 claim for 
service connection for duodenal ulcer further supports the 
finding that the veteran did not in fact enter a claim for 
service connection at any time prior to April 12, 2006.   

The Board has considered the arguments of the veteran and  
representative that the effective date for the award of 
service connection for depression should be the date of 
discharge from active duty.  However, for the reasons 
expressed above, there was no prior claim for service 
connection for depression, nor is there any evidence in the 
form of treatment reports, hospitalizations, etc., that could 
be construed as an informal claim for depression prior to 
April 12, 2006.  Accordingly, on these facts, the date of the 
April 12, 2006 receipt of original claim for direct service 
connection for depression is the earliest effective date that 
may be assigned for the award of those benefits.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2007).  As there is no legal basis for 
assignment of any earlier effective date that April 12, 2006, 
the Board finds that the claim for an earlier effective date 
for the grant of service connection for depression must be 
denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than April 12, 2006 for the grant 
of service connection for depression is denied.


REMAND

As noted above, an October 2006 rating decision granted 
service connection for depression and assigned an initial 
rating of 10 percent, effective April 12, 2006.  The veteran 
appealed this decision, asserting that her depression 
warranted a higher initial disability rating.  In a January 
2007 rating decision, the RO granted a higher initial rating 
of 30 percent for depression, effective for the entire period 
of initial rating appeal from April 12, 2006.  The veteran 
continued her appeal for higher initial rating, asserting 
that at least a 50 percent rating was warranted for her 
service-connected depression symptoms.  

The veteran's August 2007 statement indicated that her 
symptomatology may have worsened.  Specifically, the veteran 
noted that her medications had been adjusted and were poorly 
controlling her symptoms.  She also stated that she had 
missed significant time from work.  Additionally, the most 
recent record is a medical opinion dated August 2006.  
Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  Snuffer v. Gober, 
10 Vet. App. 400 (1997).  Therefore, the veteran should 
undergo an appropriate VA examination of her depression in 
order to accurately assess the severity, symptomatology, and 
manifestations of her disability.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4). 

Further, the veteran, in a March 2008 statement, indicated 
that she received Social Security Benefits.  The veteran's 
Social Security Administration records are not included in 
the claims file.  There is no indication in the record that 
the RO made any attempt to request such records.  The Board 
notes that copies of such records should be requested.  See 
38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the issue of entitlement to an initial 
evaluation in excess of 30 percent for depression is REMANDED 
for the following action:

1.	The veteran's records from the U.S. 
Social Security Administration records 
should be obtained, including any 
psychiatric examinations afforded to the 
veteran.  

2.	The veteran should be scheduled for a VA 
psychiatric examination to evaluate the 
current severity of her depression.  The 
relevant evidence in the claims file 
should be provided to the examiner and 
reviewed in conjunction with the 
examination.  All indicated studies and 
tests deemed necessary by the examiners 
should be accomplished, and all results 
should be included in the examination 
report.  

The VA psychiatric examiner should 
address the following:

A.  Assign an Axis V diagnosis (Global 
Assessment of Functioning scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  

B.  Comment on the veteran's current 
level of social and occupational 
impairment due to her depression.  The 
specific symptoms which cause social and 
occupational impairment should be 
identified and discussed.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.

3.	 After the foregoing, the RO/AMC should 
review the veteran's claim, including 
any evidence submitted after the April 
2007 Supplemental Statement of the Case.  
If the determination is adverse to the 
veteran, she and her representative 
should be provided an appropriate 
supplemental statement of the case, and 
should be given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


